                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION

JOHN ZIMMERLI and                          )
MATTHEW DIETRICK,                          )
  on behalf of themselves and all other    )
  persons similarly situated,              )
     Plaintiffs,                           )
                                                Case No. 4:17-cv-00370-BP
                                           )
vs.                                        )
                                           )
CITY OF KANSAS CITY,                       )
     Defendant.                            )

                               NOTICE OF APPEAL
      Plaintiffs John Zimmerli and Matthew Dietrick, on behalf of themselves

and all others similarly situated, give notice under Fed. R. App. P. 4(a)(1)(A) that

they appeal to the United States Court of Appeals for the Eighth Circuit from the

final judgment that this Court entered on July 12, 2019 (Doc. 140) and all prior

and subsequent orders entered in this case, specifically including but not limited

to the Court’s order of July 12, 2019 granting Defendant City of Kansas City’s

motion for summary judgment and denying the plaintiffs’ motion for summary

judgment (Doc. 139).
                                        Respectfully Submitted,

                                        The Hodgson Law Firm, LLC
                                    By: /s/ Michael Hodgson
                                        Michael Hodgson MO Bar No. 63677
                                        3609 SW Pryor Road
                                        Lee’s Summit, MO 64082
                                        Tel: 816.600-0117
                                        Fax: 816.600-0137
                                        mike@thehodgsonlawfirm.com

                                        CLASS COUNSEL FOR PLAINTIFFS




                                    1
        Case 4:17-cv-00370-BP Document 141 Filed 08/11/19 Page 1 of 2
                          CERTIFICATE OF SERVICE
      I hereby certify that on this 11th Day of August, 2019, I filed the foregoing

with the Court’s ECF system which will send notification of the same to the

following:

OFFICE OF THE CITY ATTORNEY
Tara M. Kelly,
Assistant City Attorney
2800 City Hall, 414 E. 12th Street
Kansas City, Missouri 64104
Telephone: (816) 513-3117
Facsimile: (816) 513-2716

ATTORNEY FOR DEFENDANT CITY OF KANSAS CITY, MISSOURI

                                              /s/ Michael Hodgson
                                              Attorney for Plaintiffs




                                    2
        Case 4:17-cv-00370-BP Document 141 Filed 08/11/19 Page 2 of 2
